              Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 1 of 24



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                                §
    In re:                                                      §   Chapter 11
                                                                §
    BURKHALTER RIGGING, INC., et al.,1                          §   Case No. 19-30495 (MI)
                                                                §
                                    Debtors.                    §   (Jointly Administered)
                                                                §

                                                    AFFIDAVIT OF SERVICE
             I, Madison C. Sandmeyer, depose and say that I am employed by Stretto, the proposed
     claims, noticing & solicitation agent for the Debtors in the above-captioned cases.

           On February 5, 2019, at my direction and under my supervision, employees of Stretto
     caused the following document to be served via overnight mail on Unemployment Tax Office
     at PO Box 149037, Austin, TX 78714-9037:

        •    Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
             the Payment of Certain Prepetition Taxes and Fees and (II) Granting Related Relief
             (Docket No. 8)

             Furthermore, on February 4, 2019, at my direction and under my supervision,
     employees of Stretto caused the following documents to be served via overnight mail on the
     service list attached hereto as Exhibit A, and via electronic mail on the service list attached
     hereto as Exhibit B:

        •    Declaration of Michael Tinsley in Support of Chapter 11 Petitions and First Day-
             Motions (Docket No. 15)

        •    Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
             Related Relief (Docket No. 17)

        •    Order Granting Complex Chapter 11 Bankruptcy Case Treatment (Docket No. 18)

        •    Notice of Proposed Interim DIP Budget (Docket No. 20)




_________________________________________________
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Burhalter Rigging Inc. (8314); Burkhalter Specialized Transport, LLC (1511);
Burkhalter Transport, Inc. (2096). The address for all of the Debtors is 16525 FM 521 Rosharon, TX 77583.
       Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 2 of 24



         Furthermore, on February 4, 2019, at my direction and under my supervision,
 employees of Stretto caused the following document to be served via overnight mail on the
 service list attached hereto as Exhibit C:

   •   Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
       the Debtors to (A) Maintain Existing Insurance Coverage and Existing Insurance
       Premium Financing Agreements, (B) Satisfy All Prepetition Obligations Related to
       that Insurance Coverage in the Ordinary Course of Business, and (C) Renew,
       Supplement, or Enter into New Insurance Coverage in the Ordinary Course of
       Business, and (II) Granting Related Relief Notice Under BLR 9013-1(b) and 9013 (i)
       (Docket No. 11)

        Furthermore, on February 4, 2019, at my direction and under my supervision, employees
of Stretto caused the following document to be served via overnight mail on the service list
attached hereto as Exhibit D, and via electronic mail on the service list attached here to as
Exhibit E:

   •   Debtors’ Motion for Entry of an Order Authorizing the Retention and
       Compensation of Certain Professionals Utilized in the Ordinary Course of Business
       (Docket No. 10)

        Furthermore, on February 4, 2019, at my direction and under my supervision, employees
of Stretto caused the following document to be served via overnight mail on the service list
attached hereto as Exhibit F:

   •   Debtors’ Emergency Motion for Entry of Order (I) Allowing Debtors to
       Temporarily Use Their Existing Bank Accounts (II) Granting a 45 Day Extension
       for Debtors to Comply with the Operating Guidelines and Reporting Requirements
       for Debtors in Possession and (III) Granting Related Relief (Docket No. 13)

         Furthermore, on February 2, 2019, at my direction and under my supervision,
 employees of Stretto caused the following documents to be served via overnight mail on the
 service list attached hereto as Exhibit G, and via electronic mail on the service list attached
 hereto as Exhibit H:

   •   Debtors’ Emergency Motion for Entry of an Order (I) Directing Joint
       Administration of Chapter 11 Cases and (II) Granting Related Relief (Docket No. 2)

   •   Proposed Order Granting Complex Chapter 11 Bankruptcy Case Treatment
       (Docket No. 4)

   •   Debtors’ Emergency Motion for Entry of an Order Extending Time to File
       Schedules of Assets and Liabilities, Schedules of Current Income and Expenditures,
       Schedules of Executory Contracts and Unexpired Leases, and Statements of
       Financial Affairs (Docket No. 5)
      Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 3 of 24




  •   Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
      the Debtors to (A) Pay Prepetition Wages, Salaries, Other Compensation, and
      Reimbursable Expenses, and (B) Continue Employee Benefits Programs and (II)
      Granting Related Relief (Docket No. 6)

  •   Debtors’ Emergency Motion for Entry of an Order (I) Authorizing Consolidated
      Creditors Lists, (II) Authorizing Redaction of Certain Personal Identification
      Information, (III) Approving the Form and Manner of Notifying Creditors of the
      Commencement of the Chapter 11 Cases and Other Information (Docket No. 7)

  •   Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
      the Payment of Certain Prepetition Taxes and Fees and (II) Granting Related Relief
      (Docket No. 8)

  •   Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Approving
      the Debtors’ Proposed Adequate Assurance of Payment for Future Utility Services,
      (II) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
      Services, and (III) Approving the Debtors’ Proposed Procedures for Resolving
      Additional Assurance Requests (Docket No. 9)

  •   Debtors’ Motion for Entry of an Order Authorizing the Retention and
      Compensation of Certain Professionals Utilized in the Ordinary Course of Business
      (Docket No. 10)

  •   Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
      the Debtors to (A) Maintain Existing Insurance Coverage and Existing Insurance
      Premium Financing Agreements, (B) Satisfy All Prepetition Obligations Related to
      that Insurance Coverage in the Ordinary Course of Business, and (C) Renew,
      Supplement, or Enter into New Insurance Coverage in the Ordinary Course of
      Business, and (II) Granting Related Relief Notice Under BLR 9013-1(b) and 9013 (i)
      (Docket No. 11)

  •   Debtors’ Emergency Application for Entry of an Order Authorizing the Debtors to
      Employ and Retain Stretto as Claims, Noticing, and Solicitation Agent, Effective
      Nunc Pro Tunc to the Petition Date (Docket No. 12)

  •   Debtors’ Emergency Motion for Entry of Order (I) Allowing Debtors to
      Temporarily Use Their Existing Bank Accounts (II) Granting a 45 Day Extension
      for Debtors to Comply with the Operating Guidelines and Reporting Requirements
      for Debtors in Possession and (III) Granting Related Relief (Docket No. 13)

        Furthermore, on February 2, 2019, at my direction and under my supervision,
employees of Stretto caused the following document to be served via overnight mail on the
service list attached hereto as Exhibit I:
Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 4 of 24
Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 5 of 24




                       Exhibit A
                                                     Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 6 of 24
                                                                                    Exhibit A
                                                                             Served Via Overnight Mail

                    NAME                             ADDRESS 1                    ADDRESS 2                       ADDRESS 3           CITY         STATE     ZIP         COUNTRY
ALABAMA DEPT. OF REVENUE                  INDIVIDUAL & CORP. TAX DIVISION PO BOX 327483                                           MONTGOMERY       AL    36132-7483
ALABAMA OFFICE OF THE
ATTORNEY GENERAL                          ATTN: STEVE MARSHALL           501 WASHINGTON AVE.                                      MONTGOMERY       AL    36104
AMERICAN MAT & TIMBER CO                  ATTN: CINDY ANDREWS            PO BOX 262448                                            HOUSTON          TX    77207
AMERICAN MAT & TIMBER CO                  6422 MCCGREW                                                                            HOUSTON          TX    77087
ARKANSAS OFFICE OF THE
ATTORNEY GENERAL                          ATTN:LESLIE RUTLEDGE           323 CENTER STREET                SUITE 200               LITTLE ROCK      AR    72201
BUCKNER HEAVYLIFT CRANES LLC              ATTN: MICHAEL HOLT             4732 NC 54 E                                             GRAHAM           NC    27253
BURKHALTER PROPERTIES                     PO BOX 9360                                                                             COLUMBUS         MS    39705
BURKHALTER PROPERTIES                     2193 HIGHWAY 45 SOUTH                                                                   COLUMBUS         MS    39701
CALIFORNIA OFFICE OF THE
ATTORNEY GENERAL                          ATTN: XAVIER BECERRA           455 GOLDEN GATE                  SUITE 11000             SAN FRANCISCO    CA    94102-7004
CAPITAL CITY GROUP, INC.                  ATTN: NICK SALVATORE           2299 PERFORMANCE WAY                                     COLUMBUS         OH    43209
CENTRAL BOAT RENTALS INC                  1640 RIVER ROAD                                                                         BERWICK          LA    70381
CENTRAL BOAT RENTALS INC                  ATTN: DON ORLANDO              PO BOX 2545                                              MORGAN CITY      LA    70381
CERES CONSULTING LLC                      ATTN: DIANA SZOLGA             3808 COOKSON ROAD                                        EAST ST. LOUIS   IL    62201
CREATIVE LODGING SOLUTIONS LLC            ATTN: LINDSEY HERRINGTON       PO BOX 896065                                            CHARLOTTE        NC    28289
CREATIVE LODGING SOLUTIONS LLC            3199 BEAUMONT CENTRE CIR.                                                               LEXINGTON        KY    40513
DOZIER CRANE INC                          156 PINE BARREN RD                                                                      POOLER           GA    31322-1137
ENVIRONMENTAL PROTECTION AGENCY           REGION 4 OFFICE                ATLANTA FEDERAL CENTER           61 FORSYTH STREET, SW   ATLANTA          GA    30303-3104
ENVIRONMENTAL PROTECTION AGENCY           REGION 5 OFFICE                77 WEST JACKSON BLVD.                                    CHICAGO          IL    60604-3507
ENVIRONMENTAL PROTECTION AGENCY           REGION 6 MAIN OFFICE           1445 ROSS AVENUE                 SUITE 1200              DALLAS           TX    75202
ENVIRONMENTAL PROTECTION AGENCY           REGION 9 OFFICE                75 HAWTHORNE STREET                                      SAN FRANCISCO    CA    94105
FAGIOLI INC                               ATTN: FEDERICO DALLAGLIO       21310 HWY 6                                              MANVEL           TX    77578
FLEET MANAGEMENT                          ATTN: HEATHER DALE             221 N HOGAN ST                   SUITE 367               JACKSONVILLE     FL    32202
GEORIGA OFFICE OF THE ATTORNEY GENERAL    ATTN: CHRIS CARR               40 CAPITAL SQ SW                                         ATLANTA          GA    30334
HEATH & LINEBACK ENGINEERS INC            2390 CANTON RD                 BUILDING 200                                             MARIETTA         GA    30066
HOVAGO                                    ATTN: MARCEL RIEMSLAG          GALVANISTRAAT 35                                         DORDRECHT              3316 GH      THE NETHERLANDS
ILLINOIS OFFICE OF THE ATTORNEY GENERAL   ATTN: LISA M. MADIGAN          SPRINGFIELD MAIN OFFICE          500 S 2ND STREET        SPRINGFIELD      IL    62701
ILLINOIS OFFICE OF THE ATTORNEY GENERAL   ATTN: LISA M. MADIGAN          CHICAGO MAIN OFFICE              100 WEST RANDOLPH ST.   CHICAGO          IL    60601
INTERNAL REVENUE SERVICE                  PO BOX 932000                                                                           LOUISVILLE       KY    40293-2000
INTERNAL REVENUE SERVICE                  PO BOX 932100                                                                           LOUISVILLE       KY    40293-2100
INTERNAL REVENUE SERVICE                  HOUSTON DIVISION               1919 SMITH STREET                                        HOUSTON          TX    77002
KENCO BUCKET TRUCKS LLC                   PO BOX 3140                    DEPT 450                                                 HOUSTON          TX    77253
LOUISIANA OFFICE OF THE
ATTORNEY GENERAL                          ATTN: JEFF LANDRY              1885 N. THIRD STREET                                     BATON ROUGE      LA    70802
LOWNDES COUNTY PROPERTY
TAX ASSESSOR                              PO BOX 1077                                                                             COLUMBUS         MS    39704
MARMAC, LLC ,D/B/A MCDONOUGH              C/O LUGENBUHL, WHEATON,
MARINE SERVICE                            PECK, RANKIN & HUBBARD         ATTN: BENJAMIN W. KADDEN 601 POYDRAS ST., STE 2775
MAXIM CRANE WORKS                         ATTN: KELLY SHELTON            LOCKBOX 774389           4389 SOLUTIONS CENTER     CHICAGO                IL    60677-4003
MCDONOUGH MARINE SERVICE                  ATTN: CHRISTINE WALE           3500 N CAUSEWAY BLVD     SUITE 900                 METAIRIE               LA    70002
METROPOLITAN EQUITY PARTNERS ADM. LLC     70 EAST 55TH STREET                                                               NEW YORK               NY    10022
METROPOLITAN EQUITY PARTNERS ADM. LLC     C/O FOLEY HOAG LLP             ATTN: ANDREW SCHWARTZ 155 SEAPORT BOULEVARD BOSTON                        MA    02210-2600
MISSISSIPPI DEPARTMENT
OF UNEMPLOYMENT SECURITY                  PO BOX 22781                                                                              JACKSON        MS    39225-2781
MISSISSIPPI DEPARTMENT OF REVENUE         PO BOX 23191                                                                              JACKSON        MS    39225-3191
MS. OFFICE OF THE ATTORNEY GENERAL        ATTN: JIM HOOD                 WALTER SILLERS BUILDING          550 HIGH STREET, STE 1200 JACKSON        MS    39201
OFFICE OF THE UNITED STATES TRUSTEE       515 RUSK STREET                SUITE 3516                                                 HOUSTON        TX    77002
OHIO OFFICE OF THE ATTORNEY GENERAL       ATTN: MIKE DEWINE              30 E BROAD ST.                   14TH FLOOR                COLUMBUS       OH    43215
OKLAHOMA OFFICE OF THE
ATTORNEY GENERAL                          ATTN: MIKE HUNTER              313 NE 21ST STREET                                       OKLAHOMA CITY    OK    73105
RISS CARGO MANAGEMENT                     ATTN: CHRISTI SMITH            ONE ST LOUIS CENTRE              SUITE 5000              MOBILE           AL    36602


                                                                        In re: Burkhalter Rigging, Inc., et al.
                                                                                 Case No. 19-30495
                                                  Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 7 of 24
                                                                                 Exhibit A
                                                                          Served Via Overnight Mail

                  NAME                             ADDRESS 1                 ADDRESS 2                         ADDRESS 3          CITY      STATE       ZIP      COUNTRY
RITTER FOREST PRODUCTS INC              SHARON HARTFORD              PO BOX 1265                                            NEDERLAND       TX      77627
RITTER FOREST PRODUCTS INC              3386 KNAUTH ROAD                                                                    BEAUMONT        TX      77705
ROADRUNNER TRANSPORTATION               1007 INDUSTRIAL DRIVE                                                               SAUK RAPIDS     MN      56379
ROADRUNNER TRANSPORTATION               ATTN: MICHAEL WILT           PO BOX 95000                                           CHICAGO         IL      60694-5000
STATE OF CALIFORNIA EMPLOYMENT          DEVELOPMENT DEPARTMENT       PO BOX 989061                                          W. SACRAMENTO   CA      95798-9061
STATE OF MISSISSIPPI DEPT. OF REVENUE   PO BOX 960                                                                          JACKSON         MS      39205
TEXAS OFFICE OF THE ATTORNEY GENERAL    ATTN: KEN PAXTON             300 W. 15TH STREET                                     AUSTIN          TX      78701
THOMA ENGINEERING LLC                   8784 S. COUNTY RD. 33                                                               DOTHAN          AL      36301
TORTORIGI HAULING INC                   ATTN: JOESPH TORTORIGI       PO BOX 13                                              TRUSSVILLE      AL      35173
TORTORIGI HAULING INC.                  3801 MARY TAYLOR RD.                                                                BIRMINGHAM      AL      35235
                                        C/O BRADLEY, ARANT, BOULT                                      ONE FEDERAL PLACE,
TORTORIGI HAULING INC.                  & CUMMINGS LLP               ATTN: RICHARD H. MONK III         1819 5TH AVE. N.     BIRMINGHAM      AL      35203
TRINITY LOGISTICS INC                   ATTN: HANNAH ROGERS          PO BOX 62702                                           BALTIMORE       MD      21264-2702
TRINITY LOGISTICS INC.                  1441-B AIRPORT FREEWAY       SUITE 250                                              EULESS          TX      76040
TRUSTMARK CREDIT CARD CENTER            PO BOX 143                                                                          JACKSON         MS      39205-0143
U.S ATTORNEY'S OFFICE                   SOUTHERN DISTRICT OF TEXAS   1000 LOUISIANA, STE. 2300                              HOUSTON         TX      77002




                                                                     In re: Burkhalter Rigging, Inc., et al.
                                                                              Case No. 19-30495
Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 8 of 24




                       Exhibit B
                                 Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 9 of 24
                                                              Exhibit B
                                                     Served Via Electronic Mail
               NAME                          ADDRESS 1                       ADDRESS 2                         EMAIL
AMERICAN MAT & TIMBER CO                                                                       INFO@AMERICANMATANDTIMBER.COM
AMERICAN MAT & TIMBER CO             ATTN: CINDY ANDREWS                                       CANDREWS@AMERICANMATANDTIMBER.COM
BUCKNER HEAVYLIFT CRANES LLC         ATTN: MICHAEL HOLT                                        MICHAELH@BUCKNERCOMPANIES.COM
BURKHALTER PROPERTIES                                                                          INFO@BURKHALTER.NET
CAPITAL CITY GROUP, INC.             ATTN: NICK SALVATORE                                      NSALVATORE@CC.GROUP-INC.COM
CENTRAL BOAT RENTALS INC             ATTN: DON ORLANDO                                         DON@CENTRALBOAT.COM
CERES CONSULTING LLC                 ATTN: DIANA SZOLGA                                        DIANAS@CERESBARGE.COM
CREATIVE LODGING SOLUTIONS LLC       ATTN: LINDSEY HERRINGTON                                  LINDSEY.HERRINGTON@YOURCLS.COM
CREATIVE LODGING SOLUTIONS LLC                                                                 INFO@YOURCLS.COM
ENVIRONMENTAL PROTECTION AGENCY      REGION 9 OFFICE                                           R9.INFO@EPA.GOV
FAGIOLI INC                          ATTN: FEDERICO DALLAGLIO                                  F.DALLAGLIO@FAGIOLI.COM
FLEET MANAGEMENT                     ATTN: HEATHER DALE                                        HEATHER@FMSGL.COM
                                                                                               INFO@HEATH-LINEBACK.COM
HEATH & LINEBACK ENGINEERS INC                                                                 PZACHARY@HEATH-LINEBACK.COM
HOVAGO                               ATTN: MARCEL RIEMSLAG                                     RIEMSLAG@HOVAGO.COM
KENCO BUCKET TRUCKS LLC                                                                        KENCO@HIGHLOADS.COM
LOWNDES COUNTY PROPERTY
TAX ASSESSOR                                                                                   ASSESSORS@LOWNDESCOUNTY.COM
                                     C/O LUGENBUHL, WHEATON,
MARMAC, LLC                          PECK, RANKIN & HUBBARD        ATTN: BENJAMIN W. KADDEN BKADDEN@LAWLA.COM
MAXIM CRANE WORKS                    ATTN: KELLY SHELTON                                    KSHELTON@MAXIMCRANE.COM
MCDONOUGH MARINE SERVICE             ATTN: CHRISTINE WALE                                   CWALE@MCDONOUGHMARINE.COM
METROPOLITAN EQUITY PARTNERS         C/O FOLEY HOAG LLP,
ADMINISTRATION. LLC                  ATTN: ANDREW SCHWARTZ                                     ASCHWARTZ@FOLEYHOAG.COM
OFFICE OF THE ATTORNEY GENERAL       ATTN: MIKE HUNTER                                         QUESTIONS@OAG.OK.GOV
OFFICE OF THE ATTORNEY GENERAL       ATTN:LESLIE RUTLEDGE                                      OAG@ARKANSASAG.GOV
OFFICE OF THE ATTORNEY GENERAL       ATTN: JEFF LANDRY                                         CONSTITUENTSERVICES@AG.LOUISIANA.GOV
RISS CARGO MANAGEMENT                ATTN: CHRISTI SMITH                                       CSMITH@RISSCARGO.COM
RITTER FOREST PRODUCTS INC           SHARON HARTFORD                                           SHARON@RITTERLUMBER.NET
ROADRUNNER TRANSPORTATION            ATTN: MICHAEL WILT                                        MWILDT@ASCENTGL.COM
ROADRUNNER TRANSPORTATION                                                                      JKENT@RRTS.COM
TORTORIGI HAULING INC                ATTN: JOESPH TORTORIGI                                    JOESPH@TORTORIGI.COM
TORTORIGI HAULING INC.                                                                         QUOTES@TORTORIGI.COM
                                     C/O BRADLEY ARANT BOULT
TORTORIGI HAULING INC.               CUMMINGS LLP                  ATTN: RICHARD H. MONK III   RMONK@BRADLEY.COM
TRINITY LOGISTICS INC                ATTN: HANNAH ROGERS                                       HANNAH.ROGERS@TRINITYLOGISTICS.COM
U.S ATTORNEY'S OFFICE                SD OF TEXAS                                               USATXS.ATTY@USDOJ.GOV



                                                  In re: Burkhalter Rigging, Inc., et al.
                                                           Case No. 19-30495
Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 10 of 24




                        Exhibit C
                                      Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 11 of 24
                                                                      Exhibit C
                                                               Served Via Overnight Mail
                         NAME                                     ADDRESS 1             ADDRESS 2         CITY      STATE     ZIP       COUNTRY
AMERICAN ALTERNATIVE INSURANCE CORP.                   555 COLLEGE ROAD EAST                         PRINCETON      NJ    08543-5241
AMERICAN LONGSHORE MUTUAL ASSOCIATION, LTD.            CLARENDON HOUSE, 2 CHURCH ST. PO BOX HM 666   HAMILTION            HM CX      BERMUDA
ARCH SPECIALTY INSURANCE CO.                           311 SOUTH WACKER DRIVE        SUITE 3700      CHICAGO        IL    60606
CONTINENTAL CASUALTY COMPANY                           151 NORTH FRANKLIN STREET                     CHICAGO        IL    60606
INTERNATIONAL INSURANCE CO OF HANNOVER LTD.            10 FENCHURCH STREET                           LONDON               EC3M 3BE UNITED KINGDOM
PENNSYLVANIA MANUFACTURERS ASSOCIATION INSURANCE CO.   380 SENTRY PARKWAY                            BLUE BELL      PA    19422-0754
THE PRINCETON EXCESS AND SURPLUS LINES INSURANCE CO.   555 COLLEGE ROAD EAST                         PRINCETON      NJ    08543-5241
WESTCHESTER FIRE INSURANCE COMPANY                     436 WALNUT STREET             PO BOX 1000     PHILADELPHIA   PA    19106-3703




                                                          In re: Burkhalter Rigging, Inc., et al.
                                                                   Case No. 19-30495
Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 12 of 24




                        Exhibit D
            Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 13 of 24
                                            Exhibit D
                                     Served Via Overnight Mail
             NAME                     ADDRESS 1            ADDRESS 2      CITY        STATE       ZIP
AQUARIUS MARITIME CONSULT LLC   460 GARCIA DRIVE                     VIRGINIA BEACH   VA      23454
CARR RIGGS & INGRAM LLC         PO BOX 2418                          RIDGELAND        MS      39158
COLLINS ENGINEERS INC           123 NORTH WACKER DR       SUITE 900 CHICAGO           IL      60606
GENESIS STRUCTURES INC          104 W 9TH                 SUITE 200 KANSAS CITY       MO      64105
MAYO MALLETTE PLLC              PO BOX 1456                          OXFORD           MS      38655
MITCHELL, MCNUTT & SAMS P.A.    PO BOX 7120                          TUPELO           MS      38802-7120
NATIONAL TRANSACTION ADVISORS   8333 DOUGLAS AVE          SUITE 1200 DALLAS           TX      75225
ULMER & BERNE LLP               PO BOX 711954                        CINCINNATI       OH      45271-1954




                                In re: Burkhalter Rigging, Inc., et al.
                                         Case No. 19-30495
Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 14 of 24




                        Exhibit E
Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 15 of 24
                              Exhibit E
                     Served Via Electronic Mail
               NAME                               EMAIL
   AQUARIUS MARITIME CONSULT LLC       OPS@AQUARIUSMARITIME.COM
   MAYO MALLETTE PLLC                  MDSMITH@MAYOMALLETTE.COM
   NATIONAL TRANSACTION ADVISORS       JONEILL@NTA-RIVERBEND.COM
   ULMER & BERNE LLP                   JLIPCIUS@ULMER.COM




                  In re: Burkhalter Rigging, Inc., et al.
                           Case No. 19-30495
Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 16 of 24




                        Exhibit F
 Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 17 of 24
                               Exhibit F
                        Served Via Overnight Mail
          NAME                ADDRESS 1           CITY   STATE ZIP
REGIONS BANK            1900 FIFTH AVE. NORTH BIRMINGHAM AL   35203
TRUSTMARK NATIONAL BANK PO BOX 291            JACKSON    MS   39205




                   In re: Burkhalter Rigging, Inc., et al.
                            Case No. 19-30495
Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 18 of 24




                        Exhibit G
                                                       Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 19 of 24
                                                                                       Exhibit G
                                                                                Served Via Overnight Mail

                     NAME                                ADDRESS 1                    ADDRESS 2                         ADDRESS 3            CITY           STATE     ZIP         COUNTRY
ALABAMA DEPT. OF REVENUE                     INDIVIDUAL & CORPORATE TAX DIV. PO BOX 327483                                               MONTGOMERY         AL    36132-7483
ALABAMA OFFICE OF THE
ATTORNEY GENERAL                             ATTN: STEVE MARSHALL           501 WASHINGTON AVE.                                          MONTGOMERY         AL    36104
AMERICAN MAT & TIMBER CO                     ATTN: CINDY ANDREWS            PO BOX 262448                                                HOUSTON            TX    77207
AMERICAN MAT & TIMBER CO                     6422 MCCGREW                                                                                HOUSTON            TX    77087
ARKANSAS OFFICE OF THE
ATTORNEY GENERAL                             ATTN:LESLIE RUTLEDGE           323 CENTER STREET                    SUITE 200               LITTLE ROCK        AR    72201
BUCKNER HEAVYLIFT CRANES LLC                 ATTN: MICHAEL HOLT             4732 NC 54 E                                                 GRAHAM             NC    27253
BURKHALTER PROPERTIES                        PO BOX 9360                                                                                 COLUMBUS           MS    39705
BURKHALTER PROPERTIES                        2193 HIGHWAY 45 SOUTH                                                                       COLUMBUS           MS    39701
CALIFORNIA OFFICE OF THE
ATTORNEY GENERAL                             ATTN: XAVIER BECERRA           455 GOLDEN GATE                      SUITE 11000               SAN FRANCISCO    CA    94102-7004
CAPITAL CITY GROUP, INC.                     ATTN: NICK SALVATORE           2299 PERFORMANCE WAY                                           COLUMBUS         OH    43209
CENTRAL BOAT RENTALS INC                     1640 RIVER ROAD                                                                               BERWICK          LA    70381
CENTRAL BOAT RENTALS INC                     ATTN: DON ORLANDO              PO BOX 2545                                                    MORGAN CITY      LA    70381
CERES CONSULTING LLC                         ATTN: DIANA SZOLGA             3808 COOKSON ROAD                                              EAST ST. LOUIS   IL    62201
CREATIVE LODGING SOLUTIONS LLC               ATTN: LINDSEY HERRINGTON       PO BOX 896065                                                  CHARLOTTE        NC    28289
CREATIVE LODGING SOLUTIONS LLC               3199 BEAUMONT CENTRE CIR.                                                                     LEXINGTON        KY    40513
DOZIER CRANE INC                             156 PINE BARREN RD                                                                            POOLER           GA    31322-1137
ENVIRONMENTAL PROTECTION AGENCY              REGION 4 OFFICE                ATLANTA FEDERAL CENTER               61 FORSYTH STREET, SW     ATLANTA          GA    30303-3104
ENVIRONMENTAL PROTECTION AGENCY              REGION 5 OFFICE                77 WEST JACKSON BLVD.                                          CHICAGO          IL    60604-3507
ENVIRONMENTAL PROTECTION AGENCY              REGION 6 MAIN OFFICE           1445 ROSS AVENUE                     SUITE 1200                DALLAS           TX    75202
ENVIRONMENTAL PROTECTION AGENCY              REGION 9 OFFICE                75 HAWTHORNE STREET                                            SAN FRANCISCO    CA    94105
FAGIOLI INC                                  ATTN: FEDERICO DALLAGLIO       21310 HWY 6                                                    MANVEL           TX    77578
FLEET MANAGEMENT                             ATTN: HEATHER DALE             221 N HOGAN ST                       SUITE 367                 JACKSONVILLE     FL    32202
GEORIGA OFFICE OF THE ATTORNEY GENERAL       ATTN: CHRIS CARR               40 CAPITAL SQ SW                                               ATLANTA          GA    30334
HEATH & LINEBACK ENGINEERS INC               2390 CANTON RD                 BUILDING 200                                                   MARIETTA         GA    30066
HOVAGO                                       ATTN: MARCEL RIEMSLAG          GALVANISTRAAT 35                                               DORDRECHT              3316 GH      THE NETHERLANDS
ILLINOIS OFFICE OF THE ATTORNEY GENERAL      ATTN: LISA M. MADIGAN          SPRINGFIELD MAIN OFFICE              500 S 2ND STREET          SPRINGFIELD      IL    62701
ILLINOIS OFFICE OF THE ATTORNEY GENERAL      ATTN: LISA M. MADIGAN          CHICAGO MAIN OFFICE                  100 WEST RANDOLPH ST.     CHICAGO          IL    60601
INTERNAL REVENUE SERVICE                     PO BOX 932000                                                                                 LOUISVILLE       KY    40293-2000
INTERNAL REVENUE SERVICE                     PO BOX 932100                                                                                 LOUISVILLE       KY    40293-2100
INTERNAL REVENUE SERVICE                     HOUSTON DIVISION               1919 SMITH STREET                                              HOUSTON          TX    77002
KENCO BUCKET TRUCKS LLC                      PO BOX 3140                    DEPT 450                                                       HOUSTON          TX    77253
LOUISIANA OFFICE OF THE ATTORNEY GENERAL     ATTN: JEFF LANDRY              1885 N. THIRD STREET                                           BATON ROUGE      LA    70802
LOWNDES COUNTY PROPERTY TAX ASSESSOR         PO BOX 1077                                                                                   COLUMBUS         MS    39704
MAXIM CRANE WORKS                            ATTN: KELLY SHELTON            LOCKBOX 774389                       4389 SOLUTIONS CENTER     CHICAGO          IL    60677-4003
MCDONOUGH MARINE SERVICE                     ATTN: CHRISTINE WALE           3500 N CAUSEWAY BLVD                 SUITE 900                 METAIRIE         LA    70002
METROPOLITAN EQUITY PARTNERS ADM. LLC        70 EAST 55TH STREET                                                                           NEW YORK         NY    10022
METROPOLITAN EQUITY PARTNERS ADM. LLC        C/O FOLEY HOAG LLP             ATTN: ANDREW SCHWARTZ                155 SEAPORT BOULEVARD BOSTON               MA    02210-2600
MISSISSIPPI DEPARTMENT OF REVENUE            PO BOX 23191                                                                                  JACKSON          MS    39225-3191
MISSISSIPPI DEPT. OF UNEMPLOYMENT SECURITY   PO BOX 22781                                                                                  JACKSON          MS    39225-2781
MS. OFFICE OF THE ATTORNEY GENERAL           ATTN: JIM HOOD                 WALTER SILLERS BUILDING              550 HIGH STREET, STE 1200 JACKSON          MS    39201
OFFICE OF THE UNITED STATES TRUSTEE          515 RUSK STREET                SUITE 3516                                                     HOUSTON          TX    77002
OHIO OFFICE OF THE ATTORNEY GENERAL          ATTN: MIKE DEWINE              30 E BROAD ST. 14TH FLOOR                                      COLUMBUS         OH    43215
OKLAHOMA OFFICE OF THE ATTORNEY GENERAL      ATTN: MIKE HUNTER              313 NE 21ST STREET                                             OKLAHOMA CITY    OK    73105
RISS CARGO MANAGEMENT                        ATTN: CHRISTI SMITH            ONE ST LOUIS CENTRE                  SUITE 5000                MOBILE           AL    36602
RITTER FOREST PRODUCTS INC                   SHARON HARTFORD                PO BOX 1265                                                    NEDERLAND        TX    77627
RITTER FOREST PRODUCTS INC                   3386 KNAUTH ROAD                                                                              BEAUMONT         TX    77705
ROADRUNNER TRANSPORTATION                    1007 INDUSTRIAL DRIVE                                                                         SAUK RAPIDS      MN    56379
ROADRUNNER TRANSPORTATION                    ATTN: MICHAEL WILT             PO BOX 95000                                                   CHICAGO          IL    60694-5000
STATE OF CALIFORNIA EMPLOYMENT               DEVELOPMENT DEPARTMENT         PO BOX 989061                                                  W. SACRAMENTO    CA    95798-9061
STATE OF MISSISSIPPI DEPT. OF REVENUE        PO BOX 960                                                                                    JACKSON          MS    39205
TEXAS OFFICE OF THE ATTORNEY GENERAL         ATTN: KEN PAXTON               300 W. 15TH STREET                                             AUSTIN           TX    78701



                                                                           In re: Burkhalter Rigging, Inc., et al.
                                                                                   Case No. 19-30495
                                         Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 20 of 24
                                                                        Exhibit G
                                                                 Served Via Overnight Mail

                     NAME                 ADDRESS 1                      ADDRESS 2                    ADDRESS 3         CITY   STATE       ZIP      COUNTRY
THOMA ENGINEERING LLC          8784 S. COUNTY RD. 33                                                              DOTHAN       AL      36301
TORTORIGI HAULING INC          ATTN: JOESPH TORTORIGI        PO BOX 13                                            TRUSSVILLE   AL      35173
TORTORIGI HAULING INC.         3801 MARY TAYLOR RD.                                                               BIRMINGHAM   AL      35235
TRINITY LOGISTICS INC          ATTN: HANNAH ROGERS           PO BOX 62702                                         BALTIMORE    MD      21264-2702
TRINITY LOGISTICS INC.         1441-B AIRPORT FREEWAY        SUITE 250                                            EULESS       TX      76040
TRUSTMARK CREDIT CARD CENTER   PO BOX 143                                                                         JACKSON      MS      39205-0143
U.S ATTORNEY'S OFFICE          SOUTHERN DISTRICT OF TEXAS    1000 LOUISIANA, STE. 2300                            HOUSTON      TX      77002




                                                            In re: Burkhalter Rigging, Inc., et al.
                                                                    Case No. 19-30495
Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 21 of 24




                        Exhibit H
                   Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 22 of 24
                                                  Exhibit H
                                           Served Via Electronic Mail
                    NAME                             ADDRESS 1                       EMAIL
AMERICAN MAT & TIMBER CO                                             INFO@AMERICANMATANDTIMBER.COM
AMERICAN MAT & TIMBER CO                    ATTN: CINDY ANDREWS      CANDREWS@AMERICANMATANDTIMBER.COM
ARKANSAS OFFICE OF THE ATTORNEY GENERAL     ATTN:LESLIE RUTLEDGE     OAG@ARKANSASAG.GOV
BUCKNER HEAVYLIFT CRANES LLC                ATTN: MICHAEL HOLT       MICHAELH@BUCKNERCOMPANIES.COM
BURKHALTER PROPERTIES                                                INFO@BURKHALTER.NET
CAPITAL CITY GROUP, INC.                    ATTN: NICK SALVATORE     NSALVATORE@CC.GROUP-INC.COM
CENTRAL BOAT RENTALS INC                    ATTN: DON ORLANDO        DON@CENTRALBOAT.COM
CERES CONSULTING LLC                        ATTN: DIANA SZOLGA       DIANAS@CERESBARGE.COM
CREATIVE LODGING SOLUTIONS LLC              ATTN: LINDSEY HERRINGTON LINDSEY.HERRINGTON@YOURCLS.COM
CREATIVE LODGING SOLUTIONS LLC                                       INFO@YOURCLS.COM
ENVIRONMENTAL PROTECTION AGENCY             REGION 9 OFFICE          R9.INFO@EPA.GOV
FAGIOLI INC                                 ATTN: FEDERICO DALLAGLIO F.DALLAGLIO@FAGIOLI.COM
FLEET MANAGEMENT                            ATTN: HEATHER DALE       HEATHER@FMSGL.COM
                                                                     INFO@HEATH-LINEBACK.COM
HEATH & LINEBACK ENGINEERS INC                                       PZACHARY@HEATH-LINEBACK.COM
HOVAGO                                      ATTN: MARCEL RIEMSLAG    RIEMSLAG@HOVAGO.COM
KENCO BUCKET TRUCKS LLC                                              KENCO@HIGHLOADS.COM
LOUISIANA OFFICE OF THE ATTORNEY GENERAL    ATTN: JEFF LANDRY        CONSTITUENTSERVICES@AG.LOUISIANA.GOV
LOWNDES COUNTY PROPERTY
TAX ASSESSOR                                                                ASSESSORS@LOWNDESCOUNTY.COM
MAXIM CRANE WORKS                           ATTN: KELLY SHELTON             KSHELTON@MAXIMCRANE.COM
MCDONOUGH MARINE SERVICE                    ATTN: CHRISTINE WALE            CWALE@MCDONOUGHMARINE.COM
METROPOLITAN EQUITY PARTNERS                C/O FOLEY HOAG LLP,
ADMINISTRATION. LLC                         ATTN: ANDREW SCHWARTZ           ASCHWARTZ@FOLEYHOAG.COM
OKLAHOMA OFFICE OF THE ATTORNEY GENERAL     ATTN: MIKE HUNTER               QUESTIONS@OAG.OK.GOV
RISS CARGO MANAGEMENT                       ATTN: CHRISTI SMITH             CSMITH@RISSCARGO.COM
RITTER FOREST PRODUCTS INC                  SHARON HARTFORD                 SHARON@RITTERLUMBER.NET
ROADRUNNER TRANSPORTATION                   ATTN: MICHAEL WILT              MWILDT@ASCENTGL.COM
ROADRUNNER TRANSPORTATION                                                   JKENT@RRTS.COM
TORTORIGI HAULING INC                       ATTN: JOESPH TORTORIGI          JOESPH@TORTORIGI.COM
TORTORIGI HAULING INC.                                                      QUOTES@TORTORIGI.COM
TRINITY LOGISTICS INC                       ATTN: HANNAH ROGERS             HANNAH.ROGERS@TRINITYLOGISTICS.COM
U.S ATTORNEY'S OFFICE                       SD OF TEXAS                     USATXS.ATTY@USDOJ.GOV




                                      In re: Burkhalter Rigging, Inc., et al.
                                               Case No. 19-30495
Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 23 of 24




                         Exhibit I
                          Case 19-30495 Document 30 Filed in TXSB on 02/05/19 Page 24 of 24
                                                            Exhibit I
                                                    Served Via Overnight Mail
                 NAME                         ADDRESS 1                ADDRESS 2                CITY       STATE       ZIP
4 COUNTY ELECTRIC POWER ASSOCIATION   5265 SOUTH FRONTAGE RD.                              COLUMBUS       MS       39701
AT&T                                  PO BOX 105262                                        ATLANTA        GA       30348-5262
COLUMBUS LIGHT AND WATER              420 4TH AVENUE SOUTH    PO BOX 949                   COLUMBUS       MS       39703-0949
PRAIRIE LAND AND WATER                150 ARTESIA ROAD                                     COLUMBUS       MS       39701
VERIZON WIRELESS                      ATTN: BANKRUPTCY DEPT. 500 TECHNOLOGY DR., STE 550   WELDON SPRINGS MO       63304




                                               In re: Burkhalter Rigging, Inc., et al.
                                                        Case No. 19-30495
